(-
         -    1·,
                                                                                           FILED
                                                                                        DEC 12 2019
                                                                                    PETER A. MOORE, JR., CLERK
                                  UNITED STATES DISTRICT COURT                       US DISTRICT COURT, EDNC
                                                                                   BY      !Ji'         DEP CLK
                               EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION

                                                NO. [SEALED]
                                                NO. [SEALED]

                                                      )
                                                      )
                                                      )
                                                      )
             IN RE SEALED MATTER                      )                   ORDER
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )

                    Pursuant to the All Writs Act (28 U.S.C. § 1651(a)) and the Court's inherent

             authority, and for good cause shown in this on-going sealed matter, the Court hereby

             orders that the Damon Circosta (in his official capacity as Chair of the North Carolina ·

             State Board of Elections), Greg Flynn (in his official capacity as Chair
                                                                                   .
                                                                                      of the Wake
                                                                                              .

             County Board of Elections), the North Carolina State Board of Elections, and all 44

             county boards of elections in the Eastern District of North Carolina are temporarily

             prohibited from disclosing the records that are the subject of a recently filed public .

             records action pending in Wake County (N.C.) Superior Court and captioned, Capitol

             Broadcast~ng Co. , Inc. v. Circosta, No. 19-CVS-12694 (N.C. Super. Ct. Sept. 27, 2019).

             The non-disclosure order shall remain in effect for six months, up to and including

             May 27, 2020. The Court hereby directs the litigants in this on-going sealed matter

             to confer in advance of the May 27, 2020 deadline and to notify the Court if a
     !

             continued n_on-disclosure order is necessary.


                                                          1

                    Case 5:19-mj-01036-M Document 29 Filed 12/12/19 Page 1 of 2
,.,-   I




                  Furthermore, on January 18, 2019, the Court issued an order prohibiting the

           boards from publicly discussing or disclosing the matters at. issue in the on-going

           sealed matter. That order, which encompasses the documents at issue here, remains

           in full force and e:ffect.

                  This order shall riot be sealed, and shall be served on the boards. The boards

           may thereafter provide a copy of this order to the plaintiffs and the court in Capitol

           Broadcasting Co., Inc. v. Circosta, No. 19-CVS-12694 (N.C. Super. Ct. Sept. 27, 2019).

                  SO ORDERED, this _/J_ day of December, 2019.



                                              ~ u).
                                               TERRENCE W. BOYLE
                                                                         Ao-/t'
                                                                             ~
                                               Chief United States District Judge




                                                    2

                  Case 5:19-mj-01036-M Document 29 Filed 12/12/19 Page 2 of 2
